Citation Nr: 0910350	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  04-39 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a chronic kidney 
disorder, to include lupus erythematosus nephritis (LEN).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from September 1957 to 
August 1959.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, in which the RO declined to reopen the 
previously denied claim for service connection for a kidney 
disorder, to include LEN.

In February 2007, the Board reopened the previously denied 
claim for a chronic kidney disorder, to include LEN.  The 
claim for LEN was remanded for additional VA examination.  

A motion to advance this case on docket was granted by the 
Board in February 2007.  See 38 U.S.C.A. § 7101 (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.900(c) (2008).


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the Veteran has a chronic kidney disorder to include LEN that 
is the etiological result of, or may be presumed to have its 
onset during, his active service or any presumptive period. 


CONCLUSION OF LAW

The criteria for service connection for a chronic kidney 
disability, to include LEN, are not met. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any. See 38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in January 2004.  Although the notice provided 
did not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, afforded the Veteran VA 
examinations, and afforded the appellant the opportunity to 
testify before the Board, which he did not request. 

All known and available records relevant to the issues on 
appeal have been obtained and associated with the claims file 
and the Veteran has not contended otherwise.

II. Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b)  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
nephritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

The veteran states that he was treated during his active 
service for a condition diagnosed as glomerulonephritis.  He 
argues that this marked the onset of, or was the precursor 
to, his current chronic kidney condition, to include LEN.

Service medical records show that the Veteran was treated for 
what was thought to be infectious mononucleosis in early 
1959.  He was hospitalized and observed to exhibit increased 
blood pressure, cardiac enlargement without specific chamber 
enlargement, pulmonary congestion, and albuminuria.  Over the 
course of his treatment, these symptoms resolved and he was 
discharged, asymptomatic, with a final diagnosis of acute 
glomerulonephritis.  His report of medical examination at 
discharge reflects negative albumin and sugar in urine.  
Previous history of doubtful serologies believed to be 
biological positives was noted to have occurred in July and 
August 1959.  No abnormalities, diagnoses, defects or other 
findings were noted concerning his genitor-urinary system.

VA examination conducted in November 1959, several months 
following the Veteran's discharge from active service, 
revealed no findings of any heart, lung, or kidney 
abnormalities.  The examiner observed the Veteran to exhibit 
no ankle edema, cyanosis, dyspnea, or abnormal pulsations 
over the neck vessels or precordium of the heart.  No basal 
rales were heard in the lungs, and the liver was not 
palpable.  Results of electrocardiogram were found to be 
within normal limits.  No other abnormalities were found with 
regard to his heart, lungs, and kidneys.  The examiner 
diagnosed residuals, glomerulonephritis, acute, not found on 
present examination; a history of heart pathology and cardiac 
enlargement, not found on current examination; residuals of 
pulmonary congestion, not found on current examination; and 
residuals of infectious mononucleosis, not found on this 
examination.

In 1992, private medical records show a diagnosis of 
refractory hypertension with consideration of renal artery 
stenosis.  Subsequent testing resulted in a diagnosis of 
normal renal arteries and no evidence of renal vascular 
hypertension.  In 1993 private records show an impression of 
accelerated hypertension with nephritic proteinuria and 
somewhat active urinary sediment with white cells probably 
reflecting an underlying glomerulonephritis.  A private 
medical statement dated in April 1993 stated that stage III 
membranous nephropathy had been diagnosed by biopsy.  
Systemic lupus was considered in 1995.

Thereafter, the record contains several examinations and 
opinions concerning the Veteran's diagnosis and its etiology.  

VA examinations conducted in September 1999 resulted in 
diagnoses of lupus nephritis, sclerosing variant, and lupus 
erythematosus nephritis.  The second examination report 
offered the opinion that there was no causal connection 
between the diagnosed LEN and the inservice acute 
glomerulonephritis.

VA examination conducted in August 2001 diagnosed status post 
glomerulonephritis in 1959, most likely secondary to post-
infectious glomerulonephritis, which was most likely post-
streptococcal in origin, although the exact etiology was 
unclear; membranous glomerulonephropathy, diagnosed in 1993 
per renal biopsy; and lupus nephritis, sclerosing variant.  
The examiner opined that he was unable to ascribe the 
Veteran's current nephrologic events, including the lupus 
nephritis which appeared to have its onset in 1990 to 1993, 
to the Veteran's active military service, including the 1959 
inservice episode of glomerulonephritis.  The examiner 
explained that current medical research concerning long-term 
follow up of individuals with post-streptococcal 
glomerulonephritis indicates that individuals who completely 
cleared their albumin in follow-up after an episode of acute 
glomerulonephritis are completely cured of the disease with 
no significant long-term complications.  The Veteran had 
completely cleared his albumin from his urine in service and 
had no further albumin on follow-up.  The examiner further 
observed that medical literature does not indicate acute 
post-infectious glomerulonephritis increases the risk of 
lupus, glomerulonephritis or lupus nephritis.

Both the September 1999 and August 2001 examiners stated they 
had reviewed the Veteran's claims file, to include the 
Veteran's service medical records, in arriving at their 
opinions.

In October 2003, the Veteran's treating VA physician offered 
the opinion that the Veteran reportedly experienced acute 
renal failure inservice in 1957.  The physician stated he did 
not know the details of the admission, but opined that it may 
have been early manifestations of the Veteran's current 
lupus.  

VA examination conducted in March 2004 reveals diagnoses of 
systemic lupus erythematosus and lupus nephritis.  The 
examiner opined that it was more likely than not that the 
original manifestations of lupus was the acute renal failure 
while the Veteran was hospitalized in 1958.  The examiner 
explained that there were no other explanations why an 
otherwise healthy, young man would have incurred acute renal 
failure.  However, the examiner noted that the records from 
the inservice hospitalization were not complete, and that 
they did not reflect a diagnosis.  Her opinion was, 
therefore, based on the Veteran's history.

It is clear that the VA treating physician in October 2003 
and March 2004 VA examiner did not have access to the entire 
record, including the Veteran's service medical records, due 
to inaccuracies in their report of the medical history.  
Service medical records do show hospital treatment in 
service, but in 1959, and there was an admitting diagnosis of 
infectious mononucleosis, and a final diagnosis of acute 
glomerulonephritis.  It is also noted that the March 2004 
examiner was a nurse practitioner, although the examination 
report appears to have been reviewed and signed by a 
physician.

A November 2005 private medical opinion shows that the 
Veteran was diagnosed with systemic lupus erythematosus.  The 
physician observed that the Veteran had had myriad 
manifestations of lupus to date, including lung and kidney 
involvement, which appeared to be the manifestations he had 
in 1959 while on active duty.  The physician stated that no 
definitive diagnosis was made in 1959, and it was highly 
likely that this was systemic lupus erythematosus.  In 1959, 
the physician explained, there were very few, if any, 
specialists in Rheumatology and none of the present serologic 
data used in medicine today to make a diagnosis of lupus.  
That no definitive diagnosis was made while the Veteran was 
initially ill in 1959 did not negate that that the diagnosis 
of lupus was not present.  Therefore, the physician opined, 
it was highly likely that systemic lupus erythematosus was 
present when the Veteran was treated in 1959, and his 
diagnosis was delayed.  There is no indication that the 
physician had reviewed the Veteran's claims file, to include 
his service medical records, in arriving at this opinion.

In February 2007, as noted above, in the Introduction, the 
Board reopened the previously denied claim for service 
connection for a chronic kidney disorder based, in part, on 
the October 2003, March 2004, and November opinions.  
However, given that the opinions were based in part on the 
Veteran's own report of his medical history and that the 
examiners did not have the complete record-particularly 
service medical records-for review, the Board remanded for 
further examination and opinion.  

In April 2007, the Veteran underwent additional VA 
examination, at which time the examiner diagnosed systemic 
lupus erythematosus with lupus nephritis.  The examiner 
deferred making an opinion and recommended that the claims 
file be sent to a nephrologist.

In May 2008, the Veteran was examined by an M.D. and 
Nephrology Fellow.  She diagnosed lupus nephritis, stage V 
and chronic kidney disease, stage III-IV.  The case was 
reviewed by two nephrologists, one being the VA Staff 
Nephrologist, who clarified that the Veteran was diagnosed 
with chronic kidney disorder due to membranous lupus 
nephritis.  After reviewing the entire claims folder and, in 
particular, service medical records including the 1959 
hospital treatment, prior VA examination reports, and private 
treatment records, the third examiner, an M.D. and Internal 
Medicine/Nephrologists, opined that it was less likely as not 
that the Veteran's currently diagnosed kidney disease was the 
result of his active service, including his hospitalization 
in 1959.  Rather, the examiner explained, the Veteran's 1959 
hospitalization was likely the result of post-infectious 
glomerulonephritis which resolved and did not bear any 
obvious relation to the more recent diagnosis of lupus 
nephritis.  The examiner observed that the Veteran did not 
again develop proteinuria for a period of over 30 years, 
which made it difficult to causally connect the two entities.  
While it is theoretically possible that any acute kidney 
injury may increase the chances of chronic kidney disease, 
the Veteran appeared to have a good recovery in 1959, and had 
other reasons to develop chronic kidney disease later on, 
from both hypertension and lupus.  

The record thus contains three opinions in favor of finding a 
causal relationship between the Veteran's currently diagnosed 
kidney condition and his active  service, and three that do 
not.

Of the three that do posit a causal connection between the 
Veteran's active service and currently diagnosed chronic 
kidney disorder and LEN, none had complete or accurate review 
of the Veteran's claims folder, to include his service 
medical records and the VA examination conducted after the 
Veteran's discharge from active service in 1959.  The 
Veteran's treating VA physician's opinion, while arguably 
informed by treatment of the Veteran, stated that he had no 
review of the Veteran's service medical records and was 
basing his opinion on the history as provided by the Veteran.  
Similarly, the November 2005 private medical opinion, 
although also based on the physician's treatment of the 
Veteran, was also based on a history-particularly the 
service medical history-provided by the Veteran.  The March 
2004 VA examination, as noted above, was based on review of 
an incomplete record.  Of particular importance is the 
examiner's observation that the inservice hospital treatment 
records were incomplete.  Hence, these opinions cannot be 
probative.  See Grover v. West, 12 Vet. App. 109, 112 (1999); 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

In contrast, the three VA examinations finding no causal 
relationship between the Veteran's active service and 
currently diagnosed chronic kidney disorder and LEN were all 
based on review of the Veteran's claims file, to include 
review of the complete service medical records, and the 1959 
VA examination.  Moreover, the May 2008 VA examination 
included review and consideration of the previous opinions-
positive and negative-as well as additional private and VA 
treatment records associated with the claims file since the 
1999 and 2001 opinions.  It is noted that the May 2008 
examination was conducted by a nephrology fellow and reviewed 
by two nephrologists.  The opinion was provided by a 
specialist in internal medicine and nephrology.  Therefore, 
these opinions, in particular the May 2008 opinion, are 
probative.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Bloom v. West, 12 Vet. App. 185, 187 (1999).  

The medical evidence shows that the glomerulonephritis that 
the Veteran was treated for in service was acute and resolved 
completely.  This is further demonstrated in the November 
1959 VA examination report which, as noted above, showed no 
findings of residuals of glomerulonephritis, heart pathology, 
pulmonary congestion, or infectious mononucleosis at all.  
Hence, the inservice glomerulonephritis cannot be chronic 
within the meaning of 38 C.F.R. § 3.307, 3.308 and; 
therefore, evidence of continuity in symptomatology is 
required to establish service connection.  Such evidence is 
not present.  Although the Veteran has reported his symptoms 
were present continuously from his discharge to the present, 
and that he sought treatment as early as 1962, the first 
medical evidence of a diagnosis of a chronic kidney condition 
present in the record are the 1992 private treatment records.  
August 2001 and May 2008 VA examination reports corroborate 
this in establishing post-service onset of the current kidney 
condition, or of symptoms of the condition, i.e., 
proteinuria, in 1990 to 1993-more than 30 years after the 
Veteran's discharge from active service.  Service connection 
cannot therefore be presumed.

There are no other opinions or findings showing that the 
currently diagnosed chronic kidney disease to include LEN is 
the result of the Veteran's active service.

The Veteran genuinely believes that his chronic kidney 
disease to include LEN is the result of the acute 
glomerulonephritis for which he was treated during active 
service.  His factual recitation as to his symptoms and 
treatment is accepted as true.  However, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the 
etiology of chronic kidney disease and LEN; and hence his 
views are of no probative value.  And, even if his opinion 
was entitled to be accorded some probative value, it is far 
outweighed by the detailed opinions provided by the medical 
professionals who discussed the particular circumstances 
shown in the service medical records of his acute episode of 
glomerulonephritis and the potential impact of that inservice 
condition on his current kidney condition.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against a finding that 
the currently diagnosed chronic kidney disease to include 
LEN, is the result of the Veteran's active service, to 
include his hospitalization in 1959 for acute 
glomerulonephritis.  There is no doubt to be resolved, and 
service connection for chronic kidney disease to include LEN 
is not warranted.


ORDER

Service connection for chronic kidney disease to include LEN 
is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


